Citation Nr: 1614082	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  05-40 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability by reason of service-connected disabilities (TDIU), to include extraschedular consideration.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1999 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In January 2007, the Veteran testified at a Board hearing before a Veterans Law Judge who is no longer employed at the Board.  In February 2015, the Veteran was given an opportunity to express his desire for another hearing, which advised him that if he did not reply within 30 days, the Board would proceed with adjudication of his claim.  The Veteran has not responded.  As such, adjudication of the instant appeal may proceed without another hearing.

The Board remanded the case in June 2010, May 2013, May 2014, and April 2015 for further development.  It is now returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, another remand is required in this case.  

A TDIU award of benefits may be granted where the schedular rating is less than total, but when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015). 

In this case, for the entire period of the appeal, the Veteran's service-connected disabilities have included depressive disorder (rated at 30 percent) and cervical spine fascial injury (rated at 30 percent), with a combined evaluation for compensation of 50 percent.  As such, the combined rating percentage criteria for TDIU consideration under 38 C.F.R. § 4.16(a) are not met.

Although the Veteran does not meet the rating requirements for consideration of a TDIU on a schedular basis under 38 C.F.R. § 4.16(a), a TDIU may be granted alternatively on an extra-schedular basis under § 4.16(b) if it is established that the Veteran is indeed unemployable on account of his service-connected disability.

The Board most recently remanded the issue of TDIU in April 2015 and specifically instructed the AOJ to obtain a Social and Industrial Survey.  The AOJ instead ordered three different VA examinations.  VA's Adjudication Procedure Manual M21-1 explains that a social survey is an "interview with the Veteran to assess the impact of disability on the capacity to interact with others and function in an occupational setting."  M21-1 III.iv.3.A.10.a.  These surveys are used when a clinical examination alone would not provide sufficient information to assess the impact of physical and/or mental disability on the Veteran's capacity to interact with others and function in an occupational setting.  Id.  The Board specifically requested such a survey given the limited rationales provided by the prior examiners.  While new examinations were provided these examinations also consider the disabilities in isolation.  Accordingly, there was not substantial compliance with the Board's remand directives and an addendum opinion is necessary. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, the Board is precluded from granting a TDIU on an extra-schedular basis in the first instance, and must refer the matter to the Director of Compensation Service for the initial adjudication.  See 38 C.F.R. § 4.16(b) (2014); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director of the Compensation Service or designee determines that an extra-schedular TDIU is not warranted does the Board then have jurisdiction to decide the extra-schedular claim on its merits.  In this case, the Veteran wrote in November 2015 that he was an aircraft mechanic by trade and it would be impossible to obtain supportive supervised sedentary work.  He also explained that while he had a degree in criminal justice this would open the doors to law enforcement which was also physical work and would not be sedentary.  Thus, because there is evidence that the Veteran maybe unemployable due to service-connected disabilities, the issue of entitlement to a TDIU is being referred to the Director of the Compensation Service for the initial adjudication.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a Social and Industrial Survey to ascertain if the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment in light of his work history and level of education as provided for in M21-1 III.iv.3.A.10.a. A DBQ does not exist for this survey. Rather include information on the request concerning the purpose.  M21-1 Part III.iv.3.A.10.e

The Veteran's claims file should be made available to the examiner and reviewed in connection with the examination. The examiner should comment on the functional limitations from the service-connected disabilities and explain how they impact the Veteran's ability to work in light of the Veteran's education and work history.

 A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After completing the above, refer the issue of entitlement to TDIU to the Director of Compensation Service for consideration of assignment of an extraschedular rating for TDIU, pursuant to 38 C.F.R. § 4.16(b).  Prior to submission of the claim to the Director of Compensation Service, prepare a full statement as to the Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue of entitlement to TDIU.  Submit that statement, along with the Veteran's claims file to the Director of VA's Compensation Service.

3.  Re-adjudicate the appeal, and if the appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  Thereafter, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



